DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings do not comply with PCT Rule 11.13(L), which states “Reference signs not mentioned in the description shall not appear in the drawings, and vice versa.”  Currently reference numeral 200 is used in the figures.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “large crane” as used in the claims does not convey a precise meaning because it is a relative term which could mean different things to different people.  What is the difference between (e.g.) a normal crane and a “large” crane?
Claim 1 line 4 recites “in particular one on top of the other,” which is not clear.  Do the upper part and lower part have to be one on top of the other, or is this just a possibility?
Claim 7 line 4 recites “in particular” which is not clear for the same reasons.  Does claim 7 require a “connecting means,” or is this merely exemplary in nature?
Claim 9 line 2 recites “a large crane according to claim 2,” which is not clear.  Is the preamble meant to incorporate all the limitations of claim 2?  There is no method step specifically reciting “providing a crane according to claim 2,” (etc.) so it is not clear if claim 9 is referencing the same crane, or a generic crane.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,842,587 (hereinafter “Wanek”).
Regarding claim 1 Wanek discloses a large crane with an at least one two-part main boom (16/18), wherein a lower (16) and an upper part (18) of the main boom (16/18) are pivotally coupled to each other at an articulation point (17), wherein the lower part and the upper part (18) of the main boom (16/18) are equipped to lie one above the other (see figure 2), in particular one on top of the other, in a deposited state of the main boom (16/18).
Regarding claim 2 Wanek discloses the above large crane, and further discloses wherein in a region of the articulation point (17) an articulation point bracing (S, see annotated figure below) is provided, which is equipped to brace the main boom (16/18) in an erected and/or partly erected state.

    PNG
    media_image1.png
    488
    580
    media_image1.png
    Greyscale
 
Wanek, Annotated Figure 1
Regarding claim 3 Wanek discloses the above large crane, and further discloses wherein the articulation point bracing (S) is pivotally arranged (i.e. rotates as 16 and 18 rotate independently of one another) relative to the main boom (16/18).
Regarding claim 4 Wanek discloses the above large crane, and further discloses wherein the articulation point bracing (S) comprises two bracing supports (23/25) which are articulated to the lower (16) and/or the upper part (18) of the main boom (16/18).  (I.e. 23 articulates relative to 18, and 25 articulates relative to 16.)
Regarding claim 5 Wanek discloses the above large crane, and further discloses wherein the upper part (18) of the main boom (16/18) comprises a carriage (19) at its outermost portion, which is equipped to traverse the main boom (16/18) on the ground (7) when the same is erected and/or deposited.
Regarding claim 7 Wanek discloses the above large crane, and further discloses wherein during an erection and/or a deposition of the main boom (16/18) the upper part (18) of the main boom (16/18) is attached to the lower part (16) via a temporary connecting point (i.e. 17 could be removed), in particular the outermost portion of the upper part (18) of the main boom (16/18) is attached (at least indirectly) to the lower part (16) via at least one connecting means (17).
Regarding claim 8 Wanek discloses the above large crane, and further discloses wherein the upper part (18) is shorter than the lower part (16).
Regarding claim 9 Wanek discloses the above large crane, and further discloses a method for erecting or depositing the large crane, comprising the following steps: providing the lower part (16) of the main boom (16/18) in a horizontal position (see figure 2); providing the upper part (18) of the main boom (16/18) in a horizontal position (see figure 2) beside or on the lower part (16); and pivoting the upper (18) and the lower (16) part between the erected state and the deposited state (see figure 1) of the main boom (16/18).
Regarding claim 10 Wanek discloses the above large crane, and further discloses wherein the upper part (18) is mounted and/or demounted below or beside the lower part.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wanek in view of US Patent No. 4,491,229 (hereinafter “Behrendt”).
Regarding claim 6 Wanek discloses the above large crane, and further discloses a carriage (19) at the end of the main boom (16/18).  Wanek fails to teach the carriage on a fly jib as per claim 6.  Behrendt teaches a similar large crane, and further teaches wherein a carriage (86, see column 7 lines 35-39) is articulated to a fly jib (26).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the fly jib of Behrendt to the crane of Wanek in order to easily extend the boom of Wanek without lengthening the lower portion thereof.
Regarding claim 11 the combination of Wanek and Behrendt teaches the above large crane, and further teaches wherein a fly jib (Behrendt 26) is mounted to or demounted from the main boom (Wanek 16/18) in a partly erected state of the main boom (Wanek 16/18).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such references show various forms of apparatus which comprise at least one similar feature to the present application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/N.L.A/           Examiner, Art Unit 3654                                           

/SANG K KIM/           Primary Examiner, Art Unit 3654